EXHIBIT 99.1TXI Reports First Quarter ResultsDALLAS, Oct. 2, 2013 (GLOBE NEWSWIRE) Texas Industries, Inc. (NYSE:TXI) today reported financial results for the quarter ended August 31, 2013. Results for the quarter were a net income of $.4 million or $.01 per share. Results for the quarter ended August 31, 2012 were a loss of $2.7 million or $.08 per share. EBITDA from continuing operations for the August quarter equaled $37.8 million and EBITDA from continuing operations for the prior year's August quarter equaled $14.1 million. EBITDA for discontinued operations equaled $5.4 million in last year's August quarter. Continuing operations' EBITDA as a percentage of net sales for the August quarter this year and last year equaled 16.2% and 8.1%, respectively. General Comments "EBITDA increased $23.7 million on $58.6 million higher net sales," stated Mel Brekhus, Chief Executive Officer. "The improved results reflect the continuing improvement in construction activity in all of our markets." "It is satisfying to start reaping the benefits from our recent strategic activities. So far, the start-up of our new kiln in central Texas has been the most successful of any I have been involved with in my career and we are realizing the benefits we expected from the expansion of our vertical integration footprint last spring. We continue to focus on doing everything we can to fully participate in the market recoveries under way, including accelerating the resumption of production from the first kiln in central Texas early next calendar year," added Brekhus. A teleconference will be held October 3, 2013 at 10:00 Central Daylight Time to further discuss quarter results. A real-time webcast of the conference is available by logging on to TXI's website at www.txi.com. The following is a summary of operating results for our business segments and certain other operating information related to our principal products. Cement Operations Three months ended August 31, August 31, In thousands except per unit 2013 2012 Operating Results Cement sales $ 104,426 $ 87,313 Other sales and delivery fees 10,322 9,892 Total segment sales 114,748 97,205 Cost of products sold 97,743 86,119 Gross profit 17,005 11,086 Selling, general and administrative (3,649) (3,544) Other income, net 637 880 Operating profit $ 13,993 $ 8,422 Cement Shipments (tons) 1,314 1,119 Prices ($/ton) $ 79.43 $ 78.06 Cost of sales ($/ton) $ 67.29 $ 68.55 Three months ended August 31, 2013 Cement operating profit for the three-month periods ended August31, 2013 and 2012 was $14.0 million and $8.4 million, respectively. Total segment sales for the three-month period ended August31, 2013 were $114.7 million compared to $97.2 million for the prior year period. Cement sales increased $17.1 million from the prior year period. Our Texas market area accounted for approximately 70% of cement sales in the current period compared to 67% of cement sales in the prior year period. Average cement prices increased 2% in our Texas market from the prior year period. Average cement prices increased 1% in our California market from the prior year period. Shipments increased 23% in our Texas market area and 8% in our California market area. Cost of products sold for the three-month period ended August31, 2013 increased $11.6 million from the prior year period primarily due to higher shipments, depreciation expense related to our new production line at our Hunter cement plant, repair and maintenance costs at our Texas plants, power and fuel costs, and emission allowance credits associated with our compliance with The California Global Warming Solutions Act of 2006, which took effect on January 1, 2013. Cement unit cost of sales decreased 2% from the prior year period as the impact of higher shipments were partially offset by the higher costs including depreciation, repair and maintenance, power and fuel, and emission allowance credits. Selling, general and administrative expense for the three-month period ended August31, 2013 increased $0.1 million from the prior year period. Other income for the three-month period ended August31, 2013 decreased $0.2 million from the prior year period. Aggregates Operations Three months ended August 31, August 31, In thousands except per unit 2013 2012 Operating Results Stone, sand and gravel sales $35,670 $28,151 Delivery fees and other 13,488 12,830 Total segment sales 49,158 40,981 Cost of products sold 41,416 36,237 Gross profit 7,742 4,744 Selling, general and administrative (1,490) (1,008) Other income, net 335 263 Operating profit $6,587 $3,999 Stone, sand and gravel Shipments (tons) 4,447 3,914 Prices ($/ton) $8.02 $7.19 Cost of sales ($/ton) $6.33 $5.98 Previously, the aggregates segment included our expanded shale and clay lightweight aggregates operations which has been classified as discontinued operations in the prior period.Therefore, amounts for these operations are not included in the information presented. Three months ended August 31, 2013 Aggregates operating profit for the three-month periods ended August31, 2013and 2012 was $6.6 million and $4.0 million, respectively. Total segment sales for the three-month period ended August 31, 2013 were $49.2 million compared to $41.0 million for the prior year period. Stone, sand and gravel sales increased $7.6 million from the prior year period on 14% higher shipments and 12% higher average prices. Cost of products sold for the three-month period ended August31, 2013 increased $5.2 million from the prior year period primarily due to increased stone, sand and gravel shipments. Stone, sand and gravel unit costs increased 6% from the prior year period primarily due to the effect of geographic product mix partially offset by the effect of higher shipments. Selling, general and administrative expense for the three-month period ended August31, 2013 increased $0.5 million from the prior year period primarily due to higher bad debt expense. Concrete Operations Three months ended August 31, August 31, In thousands except per unit 2013 2012 Operating Results Ready-mix concrete sales $98,234 $51,918 Delivery fees 286 127 Total segment sales 98,520 52,045 Cost of products sold 92,589 52,673 Gross profit (loss) 5,931 (628) Selling, general and administrative (3,164) (2,690) Other income, net 3,351 1,410 Operating profit (loss) $6,118 $(1,908) Ready-mix concrete Shipments (cubic yards) 1,134 649 Prices ($/cubic yard) $86.86 $80.08 Cost of sales ($/cubic yard) $81.65 $80.97 Three months ended August 31, 2013 Concrete operating profit (loss) for the three-month periods ended August31, 2013 and 2012 was $6.1 million and $(1.9) million, respectively. Total segment sales for the three-month period ended August31, 2013 were $98.5 million compared to $52.0 million for the prior year period. Segment sales increased $46.5 million from the prior year period due to the addition of the 42 ready-mix concrete plants acquired through an asset exchange in the prior year period, which accounts for 65% of the increase in shipments compared to the prior year period. Pricing improved in virtually every market resulting in 8.5% higher average prices. Cost of products sold for the three-month period ended August31, 2013 increased $39.9 million from the prior year period as a result of the 42 additional ready-mix concrete plants acquired through an asset exchange in the prior year period, along with increased shipments from existing locations. Ready-mix concrete unit costs increased 1% from the prior year period primarily due to increased material and delivery costs partially offset by the effects of higher shipments. Selling, general and administrative expense for the three-month period ended August31, 2013 increased $0.5 million from the prior year period due to the addition of the 42 ready-mix concrete plants acquired through an asset exchange in the prior year period. Other income for the three-month period ended August31, 2013 increased $1.9 million from the prior year period primarily due to higher earnings from our joint venture of $0.5 million and increased gains from the disposal of assets of $1.2 million. Corporate Three months ended August 31, August 31, In thousands 2013 2012 Other income, net $ 1,534 $ 46 Selling, general and administrative (10,262) (10,317) $ (8,728) $ (10,271) Three months ended August 31, 2013 Other income for the three-month period ended August31, 2013 contains a gain of $1.3 million for a routine sale of real estate. Selling, general and administrative expense for the three-month period ended August31, 2013 remained relatively unchanged from the prior year period. Interest Interest expense incurred for the three-month period ended August31, 2013 was $17.4 million. Interest expense incurred for the three-month period ended August 31, 2012 was $17.1 million, of which $9.3 million was capitalized in connection with our Hunter, Texas cement plant expansion project and $7.8 million was expensed. Income Taxes Income taxes for the interim periods ended August31, 2013 and 2012 have been included in the accompanying financial statements on the basis of an estimated annual rate. The tax rate differs from the 35% federal statutory corporate rate primarily due to percentage depletion that is tax deductible, state income taxes and valuation allowances against deferred tax assets.The estimated annualized rate for continuing operations is 29.1% for fiscal year 2014 compared to (1.9)% for fiscal year 2013. We made no income tax payments and received no refunds in the three-month period ended August31, 2013 and 2012. Certain statements contained in this quarterly report are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are forward-looking statements. Forward-looking statements may include the words "may," "will," "estimate," "intend," "continue," "believe," "expect," "plan," "anticipate," and other similar words. Such statements are subject to risks, uncertainties and other factors, which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Potential risks and uncertainties include, but are not limited to, the impact of competitive pressures and changing economic and financial conditions on our business, the cyclical and seasonal nature of our business, the level of construction activity in our markets, abnormal periods of inclement weather, unexpected periods of equipment downtime, unexpected operational difficulties, changes in the cost of raw materials, fuel and energy, changes in cost or availability of transportation, changes in interest rates, the timing and amount of federal, state and local funding for infrastructure, delays in announced capacity expansions, ongoing volatility and uncertainty in the capital or credit markets, the impact of environmental laws, regulations and claims, changes in governmental and public policy, and the risks and uncertainties described in our reports on Forms 10-K, 10-Q and 8-K. Forward-looking statements speak only as of the date hereof, and we assume no obligation to publicly update such statements. TXI is the largest producer of cement in Texas and a major cement producer in California. TXI is also a major supplier of construction aggregate, ready-mix concrete and concrete products. Earnings before Interest, Taxes, Depreciation and Amortization* Three months ended August 31, August 31, in thousands 2013 2012 Income before income taxes from continuing operations $599 $(7,533) Depreciation 19,862 13,875 Interest Expense 17,371 7,777 EBITDA from continuing operations $37,832 $14,119 EBITDA from discontinued operations** 5,362 Total EBITDA $37,832 $19,481 EBITDA Margin EBITDA from continuing operations $37,832 $14,119 Net Sales from continuing operations $233,082 $174,523 EBITDA Margin 16.2% 8.1% *A full reconciliation of EBITDA is continued on our website at www.txi.com. ** Expanded shale and clay operation's profit of $5.0 million plus depreciation expense of $0.4 million. EBITDA represents income before interest, income taxes, depreciation and amortization and is presented because we believe it is a useful indicator of our performance and our ability to meet debt service and capital expenditure requirements.It is not, however, intended as an alternative measure of operating results or cash flow from operations as determined in accordance with generally accepted accounting principles.EBITDA is not necessarily comparable to similarly titled measures used by other companies. (Unaudited) CONSOLIDATED STATEMENTS OF OPERATIONS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES Three months ended August 31, August 31, In thousands except per share 2013 2012 NET SALES $233,082 $174,523 Cost of products sold 202,416 159,323 GROSS PROFIT 30,666 15,200 Selling, general and administrative 18,553 17,557 Interest expense 17,371 7,777 Other income, net (5,857) (2,599) INCOME (LOSS) BEFORE INCOME TAXES FROM CONTINUING OPERATIONS 599 (7,535) Income taxes (benefit) 170 (139) NET INCOME (LOSS) FROM CONTINUING OPERATIONS $429 $(7,396) NET INCOME FROM DISCONTINUEDOPERATIONS — 4,738 NET INCOME (LOSS) $429 $(2,658) NET INCOME (LOSS) PER SHARE FROM CONTINUING OPERATIONS: Basic $0.02 $(0.26) Diluted $0.01 $(0.26) NET INCOME PER SHARE FROM DISCONTINUED OPERATIONS: Basic $— $0.18 Diluted $— $0.18 NET INCOME (LOSS) PER SHARE: Basic $0.02 $(0.08) Diluted $0.01 $(0.08) AVERAGE SHARES OUTSTANDING Basic 28,578 27,998 Diluted 29,054 27,998 See notes to consolidated financial statements. (Unaudited) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) TEXAS INDUSTRIES, INC. AND SUBSIDIARIES Three months ended August 31, August 31, In thousands 2013 2012 Net Income (loss) $ 429 $ (2,658) Other comprehensive income: Unrealized actuarial gain (loss) of defined benefit plans, net of tax expense (benefit) of $0 and $(32) — (55) Reclassification of actuarial loss of defined benefit plans, net of tax benefit of $6 and $244, respectively. 9 423 Total other comprehensive income 9 368 Comprehensive income (loss) $ 438 $ (2,290) See notes to consolidated financial statements. CONSOLIDATED BALANCE SHEETS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES (Unaudited) August31, May31, In thousands except per share 2013 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $48,472 $61,296 Receivables – net 142,032 126,922 Inventories 107,678 105,054 Deferred income taxes and prepaid expenses 26,564 27,294 TOTAL CURRENT ASSETS 324,746 320,566 PROPERTY, PLANT AND EQUIPMENT Land and land improvements 172,488 172,780 Buildings 51,461 50,968 Machinery and equipment 1,648,894 1,647,460 Construction in progress 19,017 16,642 1,891,860 1,887,850 Less depreciation and depletion 680,804 661,454 1,211,056 1,226,396 OTHER ASSETS Goodwill 40,575 40,575 Real estate and investments 30,062 29,471 Deferred other charges 19,359 18,817 89,996 88,863 $1,625,798 $1,635,825 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $69,617 $69,061 Accrued interest, compensation and other 49,541 62,336 Current portion of long-term debt 1,911 1,872 TOTAL CURRENT LIABILITIES 121,069 133,269 LONG-TERM DEBT 657,449 657,935 DEFERRED INCOME TAXES AND OTHER CREDITS 89,954 91,157 SHAREHOLDERS' EQUITY Common stock, $1 par value; authorized 100,000 shares; issued and outstanding 28,609 and 28,572 shares, respectively 28,609 28,572 Additional paid-in capital 517,947 514,560 Retained earnings 229,115 228,686 Accumulated other comprehensive loss (18,345) (18,354) 757,326 753,464 $1,625,798 $1,635,825 See notes to consolidated financial statements. (Unaudited) CONSOLIDATED STATEMENTS OF CASH FLOWS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES Three months ended August 31, August 31, In thousands 2013 2012 OPERATING ACTIVITIES Net income (loss) $ 429 $ (2,658) Adjustments to reconcile net income (loss) to cash provided (used) by operating activities Depreciation, depletion and amortization 19,862 14,216 Gain on asset disposals (3,069) (2,503) Deferred income tax expense (benefit) 51 (3) Stock-based compensation expense 2,298 2,766 Other – net (1,848) (3,026) Changes in operating assets and liabilities Receivables – net (16,136) (14,013) Inventories (2,824) 10,846 Prepaid expenses 278 1,099 Accounts payable and accrued liabilities (5,113) (4,632) Net cash provided (used) by operating activities (6,072) 2,092 INVESTING ACTIVITIES Capital expenditures – expansions (7,125) (28,114) Capital expenditures – other (5,373) (4,496) Proceeds from asset disposals 4,319 3,578 Investments in life insurance contracts 934 146 Other – net — (59) Net cash used by investing activities (7,245) (28,945) FINANCING ACTIVITIES Debt payments (447) (1,028) Stock option exercises 940 725 Net cash provided (used) by financing activities 493 (303) Decrease in cash and cash equivalents (12,824) (27,156) Cash and cash equivalents at beginning of period 61,296 88,027 Cash and cash equivalents at end of period $48,472 $60,871 See notes to consolidated financial statements.CONTACT: T. Lesley Vines, Jr. Corporate Controller & Treasurer Direct 972.647.6722 E-mail lvines@txi.com Texas Industries, Inc. Consolidated Statements of Operations $ In thousands except per share FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 FY2014 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Shipments Cement (thousands of tons) Aggregates (thousands of tons) Ready-mix (thousands of cubic yards) Price Cement ($ per ton) Aggregates ($ per ton) Ready-mix ($ per cubic yard) Net Sales Cement Aggregates Ready-mix Other Interplant Delivery Fees Net Sales Costs and Expenses (Income) Cost of products sold Selling, general and administrative Restructuring charges and goodwill impairment - Interest Loss on debt retirements and spin-off charges 48 - Other income Income (Loss) from Continuing Operations before Income Taxes Income Taxes (Benefits) Income (Loss) from Continuing Operations Income from Discontinued Operations net of Income Taxes - Income (Loss) before Accounting Change Cumulative Effect of Accounting Change net of Income Taxes - Net Income (Loss) Texas Industries, Inc. Consolidated Balance Sheets $ In thousands 5/31/2005 5/31/2006 5/31/2007 5/31/2008 5/31/2009 5/31/2010 8/31/2011 11/30/2011 2/29/2012 5/31/2012 8/31/2012 11/30/2012 2/28/2013 5/31/2013 8/31/2013 Cash Short-term investments - Receivables - net Inventories Deferred income taxes and prepaid expenses Discontinued Operations Held for Sale - - Total Current Assets Property, plant and equipment Less depreciation and depletion Net Property, Plant and Equipment Goodwill Real estate and investments Deferred income taxes, intangibles and other charges Assets of discontinued operations - Total Assets Accounts payable Accrued interest, compensation and other items Current portion of long term debt 74 Total Current Liabilities Long-term Debt Convertible subordinated debentures - Deferred income taxes and other credits Liabilities of discontinued operations - Shareholders' equity Total Liabilities and Shareholders' Equity Texas Industries, Inc. Consolidated Statements of Cash Flows $ In thousands FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2012 FY2013 FY2014 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Operating Activities Income (Loss) from Operations Adjustments to reconcile income (loss) from operations to cash provided by operating activities Depreciation, depletion and amortization Goodwill impairment - Loss (gain) on asset disposals Deferred income taxes (benefit) 68 51 Stock-based compensation expense (credit) - - Excess tax benefits from stock-based compensation - Loss on debt retirements - 48 - Other - net Changes in operating assets and liabilities Receivables - net Inventories Prepaid expenses 63 Accounts payable and accrued liabilities Other credits - Cash Provided by Operating Activities Investing Activities Capital expenditures Cash designated for property acquisitions - Proceeds from asset disposals Investments in insurance contracts - - - Purchases of short-term investments - net - Other - net 57 19 - Cash Provided (Used) by Investing Activities Financing Activities Long-term borrowings - Debt retirements Debt issuance costs - Debt retirement costs - Interest rate swap terminations - Stock option exercises 78 80 Excess tax benefits from stock-based compensation - Common dividends paid - Other - net - Cash Provided (Used) by Financing Activities Net Cash Provided (Used) byOperations DISCONTINUED OPERATIONS Cash Provided (Used) by Operating Activities - Cash Used by Investing Activities - Cash Provided by Financing Activities - Net Cash Provided by Discontinued Operations - Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period Texas Industries, Inc. Reconciliation of EBITDA to Net Income and Cash Provided (Used) by Continuing Operations $ In thousands FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2012 FY2013 FY2014 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 EBITDA Defined Net Income (loss) from Operations Plus (minus): Interest Income taxes (benefit) Depreciation, depletion and amortization Restructuring charges and goodwill impairment - Loss on debt retirements and spin-off charges 48 - EBITDA EBITDA represents income before interest, income taxes, depreciation and amortization, restructuring charges and goodwill impairment, and loss on debt retirements and spin-off charges. EBITDA is presented because we believe it is a useful indicator of our performance and our ability to meet debt service and capital expenditure requirements. It is not, however, intended as an alternative measure of operating results or cash flow from operations as determined in accordance with generally accepted accounting principles. EBITDA is not necessarily comparable to similarly titled measures used by other companies. EBITDA Reconciliation Cash from Operating Activities Plus (minus): Changes in operating assets and liabilities Deferred taxes (benefit) 88 3 Stock-based compensation expense (credit) - - Excess tax benefits from stock-based compensation - Income taxes (benefit) Loss (gain) on assets disposals Interest Restructuring charges - Spin-off charges - Other - net EBITDA Texas Industries, Inc. Business Segment Summary $ In thousands except per share FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2012 FY2013 FY2014 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Cement Operations Operating Results Cement sales Other sales and delivery fees Total segment sales Cost of products sold Gross profit Selling, general and administrative Restructuring charges and goodwill impairment - Other income Operating Profit (Loss) Cement Shipments (tons) Prices ($/ton) Cost of sales ($/ton) Aggregate Operations Operating Results Stone, sand and gravel sales Expanded shale and clay sales and delivery fees Total segment sales Cost of products sold Gross profit Selling, general and administrative Restructuring charges - Other income Operating Profit (Loss) Stone, sand and gravel Shipments (tons) Prices ($/ton) Cost of sales ($/ton) Concrete Operating Results Ready-mix concrete sales Package products sales and delivery fees 46 97 Total segment sales Cost of products sold Gross profit Selling, general and administrative Restructuring charges - Other income Operating Profit (Loss) Ready-mix concrete Shipments (tons) Prices ($/ton) Cost of sales ($/ton) Total Segment Operating Profit (Loss) Corporate Other income 84 61 46 46 98 Selling, general and administrative Restructuring charges - Interest Loss on Debt Retirements - Income (loss) from Continuing Operations before Income Taxes Texas Industries, Inc. Business Segment Summary $ In thousands except per share FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2012 FY2013 FY2014 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Major Gains (losses) in Other Income Cement - - - Antidumping settlement - - - Sale of emissions credits - Oil and gas bonus proceeds - - - Aggregates - - - Sale of emissions credits - - - Sale of real estate - Sale of southern Louisiana operations - - - Exchange of operating assets Concrete - - - Texas-based package products operations - - Sale of real estate Exchange of operation assets - - Corporate - - - Oil and gas bonus proceeds - - Sale of real estate Depreciation, Depletion and Amortization Cement Aggregates Concrete Corporate Total Depreciation, Depletion and Amortization NOTES: We have changed the name of our "consumer products" segment to "concrete". This changes impacts only the name of the segment, and does not impact or change the financial information we report through this segment. Prior years shown as comparative to FY13 have been adjusted for discontinued operations.
